                                            Case 5:20-cv-07847-BLF Document 9 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT
                                   6                                 NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         IN RE NATHAN ESLAMI,                            Case No. 20-07847 BLF (PR)
                                   8
                                                           Plaintiff.                    Case No. 20-09395 BLF (PR)
                                   9

                                  10
                                                                                         JUDGMENT

                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                                This consolidated action has been dismissed as being opened due to clerical error.
                                  14
                                       Judgment is entered accordingly.
                                  15
                                                The Clerk shall close these consolidated actions.
                                  16
                                                IT IS SO ORDERED.
                                  17
                                       Dated: __February 11, 2021_____                   ________________________
                                  18
                                                                                         BETH LABSON FREEMAN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24
                                       Judgment
                                  25   PRO-SE\BLF\CR.20\007847.9395Eslami_judgment

                                  26

                                  27

                                  28
